Exhibit 12.1 General Maritime Corporation Computation of Ratio of Earnings to Fixed Charges* (Expressed in thousands of United States Dollars, except ratios) Nine months ended September 30, Year Ended December 31, Fixed Charges Interest expense $ Capitalized interest - - Amortized loan fees Interest Component of rent Fixed Charges Earnings Pretax operating (loss) income ) ) Fixed charges Capitalized interest - - Earnings $ Ratio of Earnings to Fixed Charges (a) (a) Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (a) For the nine months ended September 30, 2010 and for year ended December 31, 2009, earnings were insufficient to cover fixed charges by $49,421 and $11,995, respectively. *As defined in Item 503(d) of Regulation S-K of the Securities Exchange Act of 1934
